 iIn the Matter Of UNITED AIRCRAFT PRODUCTS, INC.andINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT^AND AGRICULTURAL IMPLE-MENT WORKERS OF AMERICA, C. I. O.Case No. B-3776. -Decided May 29, 194Jurisdiction:airplane parts and equipment manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal to accord petitioner recognition until certified by Board; electionnecessary.UnitAppropriate for Collective Bargaining:all timekeepersheldto constitutea separate bargaining unit despite sole union's contention that they be addedto a production and maintenance unit previously found appropriate by theBoard.Mr. James G. Manley,of Cincinnati, Ohio, for the Company.Mr. F. J. Holt,of -Dayton, Ohio, for the United.Mr. Frederic B. Parkes, and,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Union,United Auto-mobile, Aircraft and Agricultural Implement Workers of America,CIO, herein called theUnited, allegingthat a question affectingcommerce had arisen concerning the representation of employees ofUnited Aircraft Products,Inc., Dayton,Ohio, herein called the Com-pany,theNational Labor Relations Board provided for an ap-propriate hearing upon due notice before Alba B.Martin, TrialExaminer.Said-hearing was held at, Dayton,Ohio, on April 28,1942.The Company and the United appeared,participated, andwere afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are ' free fromprejudicial error and are hereby affirmed.41 ti L.R. B., No. 100.5010 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYUnited Aircraft Products, Inc., an Ohio corporation with its prin-cipal office and plant in Dayton, Ohio, is engaged in the manufac-ture of parts and equipment for airplanes.Approximately 75 per-cent of the raw materials used at the Dayton plant comes fromoutside the State of Ohio.During the course of a year, sales ofproducts of the Company exceed 5 million-dollars in value.Ap-proximately 95 percent of such sales are made, and the products areshipped, directly to customers outside the State of Ohio.Of the 600employees of the Company's Dayton plant, 9 are concerned withthe instant proceeding.II.THE ORGANIZATION INVOLVEDInternational Union, United Automobile, Aircraft and AgriculturalImplement Workers Of America, is a labor organization affiliated withthe Congress of Industrial Organizations, admitting to .membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn November 24, 1941, the Board issued its Decision and Directionof Election 1 finding that all employees of the Company, with theexception of sales and office employees, foremen, supervisory em-ployees having the right to hire and discharge, timekeepers, and engi-neering employees constitute an appropriate unit, in accordance withthe stipulation of the parties.On January 10, 1942, the United wascertified as the statutory representative of those employees.2OnMarch 27, 1942, the Company and the United entered into a collectivebargaining contract governing such employees.In a conference with the Company on February 15, 1942, the United,claimed to represent a majority of the Company's timekeepers andrequested that the Company recognize the United as the bargainingagency for those employees. - The Company refused to grant' such,recognition until the Board certified the United as the statutoryrepresentative of the timekeepers.'United AsrcraftProducts,IncandInternationalUnion, UnitedAntoniobile.Aircraft,and Agricultural Implement Workers of America,C 10, andLocalUnion785Thereof,36 N. L. R. B.1198.2 3SN L R B 153 UNITED AIRCRAFT PRODUCTS, INC. '503A statement' of the Trial Examiner made at the hearing indicatesthat the United represents a 'substantial number of employees in theunit hereinafter found to be appropriate.3'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.I\'.THE APPROPRIATE UNITThe United contends that timekeepers should be added to the unitpreviously found to be appropriate by the Board.4The Companycontends that timekeepers should be excluded from that unit becausethey perform managerial functions and are confidential employees.The timekeepers work under the supervision of the chief timekeeperin the plant among the production employees.After punching thetime clock in the morning, the timekeepers check the time clock cardsof the plant's employees, noting employees who were late and com-piling a list of absentees.They next check the overtime worked bythe employees of the preceding shift, comparing their job time cardsagainst their clock cards.Every production employee keeps a jobtime card for each operation he performs, listing the number ofarticles he works on and the amount of time consumed 'by such work.The timekeepers check the total hours shown by each employee's jobtime cards against the total of hours given by his time clock card;they also ascertain if his piece-work tabulation conforms to theamount of work being done in his department.After checking the overtime, the timekeepers make their rounds'to see that employees are supplied with job time cards and are fillingthem out correctly.They collect the cards and send them to the costdepartment.If an employee is absent or is working, on an operationdifferent from his job classification, the timekeepers consult the fore-man.They also report to the foremen employees who are constantlylate but do not recommend discipline.. After lunch, the timekeepersrepeat the routine described above, checking first those 'employeesreturning late from lunch and those who have left for the day, makingtheir rounds, and comparing job time cards against the time clockcards.The timekeepers are paid on an hourly rate basis, as are all produc-tion and maintenance workers.Foremen and office clerks are paidon a salary basis.We- find nothing in the duties of the timekeepers8The United submitted to the Trial Examiner nine authorization cards, of which eightwere dated between June and December 1941 and one was undated. The Trial Examinerstated that all cards bore apparently genuine and original signatures,eight of whichwere names of persons on the Company's pay rollThere are nine employees within theunit found below to be appropriate.See footnote1, supra 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDset forth above to warrant depriving them of their rights to self-organization and collective bargaining guaranteed employees underthe Act.They clearly do not perform the functions of managerialor confidential employees.On the other hand, we are of the opinionthat they should not be included in the unit of production and main-tenance employees recently found to be appropriate.5We thereforefind that all timekeepers of the Company's Dayton, Ohio, plant con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.V. THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with United AircraftProducts, Inc., Dayton, Ohio, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Ninth Region, acting in this matter'as agent for the National Labor Relations Board, and subject toArticle III, Section 9, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including any such employees who did notwork during that pay-roll period because they were ill or on vacationor in the active military service or training of the United States, ortemporarily laid off, but excluding any who have since quit or beendischarged for cause, to determine whether or not they desire to berepresented by International Union, United Automobile, Aircraftand Agricultural ImplementWorkers of America, CIO, for thepurposes of collective bargaining.O See footnote1, supra. In the Matter Of UNITED AIRCRAFT PRODUCTS, INC.andINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLE-MENT WORKERS OF AMERICA, C. I. O.Case No. R-3776CERTIFICATION OF REPRESENTATIVESJune 07, 1942On May 29, 1942, the National. Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceeding."Pursuant to the Direction of Election, an election by secret ballotwas conducted on June 12, 1942, under the direction and supervisionof the Regional Director for the Ninth Region (Cincinnati, Ohio).On June 13, 1942, the Regional Director, acting pursuant to Article111, Section 9, of National Labor Relations Board Rules and Regu-lations-Series 2,'as amended, issued and duly served upon the partieshis Election Report.No objections to the conduct of the ballot orthe Electon Report have been filed by any_ of the parties.As to the balloting and the results thereof, the Regional Directorreported as follows :Total on eligibility list----------------------------------8Total ballots cast----------------------------------------7Total ballots challenged----------------------------------0Total blank ballots---------------------------------------0Total void ballots----------------------------------------0Total valid votes counted---------------------------------7Votes cast for International Union, United Automobile, Air-craft& Agricultural ImplementWorkers of America,C.I. 0-1 ------------------------------------------------6Votes cast against International Union, United Automobile,Aircraft & Agricultural Implement Workers of America,C.I. 0-------------------------------------------------1By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended,141 N. L.R B. 501.41 N. L. R. B., No. 100a.505 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS HEREBY CERTIFIED that International Union; United Automo-bile,Aircraft and Agricultural ImplementWorkers of America,CIO, has been designated and selected by a majority of the time-keepers of United Aircraft Products, Inc., Dayton, Ohio, as theirrepresentative for the purposes of collective bargaining, and thatpursuant to Section 9 (a) of the Act, International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers of Amer-ica,CIO, is the exclusive representative of all, such employees forthe purposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.